Citation Nr: 0017601	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  97-34 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for residuals of an 
excision of a benign oral lesion, melanoacanthoma.

2. Entitlement to compensable rating for residuals of an 
injury or disease of the cervix for condyloma, squamous 
metaplasia and Herpes Simplex Type II.

3. Entitlement to a rating in excess of 10 percent for 
bilateral patellofemoral pain syndrome, prior to October 
30, 1998

4. Entitlement to a rating in excess of 10 percent for right 
knee patellofemoral pain syndrome with mild degenerative 
joint disease, from October 30, 1998.

5. Entitlement to a rating in excess of 10 percent for left 
knee patellofemoral pain syndrome with mild degenerative 
joint disease, from October 30, 1998.

6. Entitlement to a compensable rating for de Quervain's 
syndrome of the bilateral wrists, postoperative, prior to 
August 13, 1998. 

7. Entitlement to a rating in excess of 10 percent for tender 
postoperative scar, de Quervain's syndrome, left wrist, 
from August 13, 1998.

8. Entitlement to a rating in excess of 10 percent for a 
tender postoperative scar, de Quervain's syndrome, right 
wrist, from August 13, 1998.

9. Entitlement to a rating in excess of 10 percent for 
irritable bowel syndrome with gastroesophageal reflux. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had unverified active military service from April 
1986 to June 1996.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a July 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  In March 2000, the veteran 
was afforded a hearing before the undersigned Board member.

At her May 1998 personal hearing at the RO, the veteran 
testified that her service-connected bilateral knee 
disabilities forced her to quit several jobs due to the 
amount of standing or sitting required.  By this statement, 
she may seek to raise a claim of entitlement to a total 
rating based upon unemployability due to service-connected 
disability and the matter is referred to the RO for further 
consideration.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO. 

2. The claim of entitlement to service connection for 
residuals of an excision of a benign oral lesion, 
melanoacanthoma, is plausible.

3. The veteran's service-connected residuals of an injury of 
the cervix for condyloma, squamous metaplasis and Herpes 
Simplex Type II are currently asymptomatic and do not 
require continuous treatment.

4. Prior to October 30, 1998, the veteran's service-connected 
bilateral patellofemoral pain syndrome disability was 
manifested by slight right and left knee impairment, with 
subjective complaints of left and knee right pain, normal 
x-rays and no evidence of arthritis or limitation of 
motion.

5. As of October 30, 1998, the veteran's service-connected 
left knee and right knee disabilities are manifested by 
subjective complaints of pain, with no objective findings 
of limitation of motion, instability, laxity, or 
subluxation, resulting in minimal functional impairment, 
and x-ray evidence of mild degenerative joint disease in 
each knee.

6. Prior to August 13, 1998, de Quervain's syndrome of the 
bilateral wrists was manifested by tender and painful left 
and right wrist scars on objective demonstration, with no 
more than mild residual pain, complaints of numbness of 
the left thumb and snuffbox area and normal nerve 
conduction studies of the dorsal sensory branch of the 
radial nerve and normal x-ray findings.

7. Since August 13, 1998, residuals of the service-connected 
left wrist de Quervain's syndrome include subjective 
complaints of left thumb numbness, with tender wrist scar, 
no limitation of motion and no objective evidence of 
incomplete paralysis.  

8. Since August 13, 1998, residuals of service-connected 
right wrist de Quervain's syndrome include subjective 
complaints of pain with a tender wrist scar, and no 
limitation of motion, no objective evidence of incomplete 
paralysis. 

9. Service-connected irritable bowel syndrome with 
gastroesophageal reflux is currently manifested by 
subjective complaints of frequent heartburn and abdominal 
pain with regurgitation and occasional nausea, chronic 
constipation, abdominal swelling and a bloating sensation 
and no vomiting, history of diarrhea or hematemesis.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
residuals of excision of a benign oral lesion, 
melanoacanthoma is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2. The criteria for a compensable rating for residuals of an 
injury or disease of the cervix for condyloma, metaplasia 
and Herpes Simplex Type II have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.116, Diagnostic 
Code 7612 (1999).

3. The criteria for a rating in excess of 10 percent for 
bilateral patellofemoral pain syndrome, prior to October 
30, 1998, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, Diagnostic Code 5257-5010 (1999).

4. The criteria for a 10 percent evaluation for left knee 
patellofemoral pain syndrome, prior to October 30, 1998, 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5257.

5. The criteria for a 10 percent evaluation for right knee 
patellofemoral pain syndrome, prior to October 30, 1998, 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5257.

6. The criteria for a rating in excess of 10 percent for 
right knee patellofemoral pain syndrome, with degenerative 
joint disease, from October 30, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic 
Code 5257-5010.

7. The criteria for a rating in excess of 10 percent for left 
knee patellofemoral pain syndrome, with degenerative joint 
disease, from October 30,1 998, have not been met. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic 
Code 5257-5010.

8. The criteria for a separate 10 percent evaluation for a 
left wrist superficial scar, residual of de Quervain's 
syndrome release, prior to August 13, 1998, have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7, 4.118, 
Diagnostic Code 7804 (1999).

9. The criteria for a separate 10 percent evaluation for a 
right wrist superficial scar, residual of de Quervain's 
syndrome release, prior to August 13, 1998, have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7804.

10. The criteria for a compensable rating for de Quervain's 
syndrome of the bilateral wrists, postoperative, prior to 
August 13, 1998, have not been met. 38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. §§ 4.10, 4.14, 4.69, 4.124a, Diagnostic 
Code 8514 (1999).

11. The criteria for a rating in excess of 10 percent for a 
tender postoperative scar, de Quervain's syndrome, left 
wrist, from August 13, 1998, have not been met.  
38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.118, Diagnostic 
Code 7804.

12. The criteria for a rating in excess of 10 percent for a 
tender postoperative scar, de Quervain's syndrome, right 
wrist, from August 13, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.118, Diagnostic 
Code 7804.

13. The criteria for a rating in excess of 10 percent for 
irritable bowel syndrome with gastroesophageal reflux have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.113, 4.114, Diagnostic Code 7346-7319 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Before the Board may proceed to examine the merits of the 
veteran's claim, it must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A "well-grounded" claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only satisfy the initial burden of § 5107.  For a claim to be 
well-grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, in certain circumstances, 
lay evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 1126 F.3d 
1464 (Fed.Cir. 1997), cert denied sub nom Epps v. West, 118 
S. Ct. 2348 (1998). 

Service medical records document that, in November 1995, 
biopsies performed of a right buccal mucosa revealed a 
diagnosis of oral melanoacanthoma.  When the veteran was 
examined for separation in June 1996, oral melanooacanthoma, 
surgically removed, no problems and not considered 
disqualifying, was noted.  At her March 2000 Board hearing, 
the veteran testified that she continued to have small 
lesions in her mouth that took about three to six months to 
grow.

In light of the veteran's service medical records that 
include a diagnosis of oral melanoacanthoma and testimony 
that she still has oral lesions in her mouth, the Board finds 
that her claim for service connection for residuals of an 
excision of a benign oral lesion, melanoacanthoma, is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Hensley v. West, No. 99-7029 (Fed.Cir. May 12, 2000) (The 
evidentiary threshold for establishing a well-grounded claim 
is low, and requires only that the claim be plausible or 
capable of substantiation.)

II. Increased Ratings

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  Upon review of the entire record, the Board 
concludes that all relevant facts have been developed and 
that no further duty to assist the veteran is required.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records pertaining to 
her knee, wrist, gastrointestinal (GI) and gynecological 
disabilities and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disabilities at issue.



A. Factual Background

On a September 1985 report of medical history, completed 
prior to entering service, the veteran denied having a 
gynecologic disorder, checked no to having frequent 
indigestion, stomach trouble, joint deformity and a "Trick" 
or locked knee.  When examined that day, musculoskeletal, 
pelvic and abdominal abnormalities were not described and she 
was found qualified for active service.  

September 1986 clinical records show treatment for yeast 
vaginitis and, in November 1986, the veteran had an abnormal 
Papanicolaou's (Pap) test.  A colposcopy was performed that 
month and the microscopic diagnosis of a cervical biopsy was 
condylomata acuminata.  In June 1987, she gave birth to a 
baby. 

In July 1987, the veteran was seen in the 
Obstetric/Gynecologic (OB/GYN) Clinic, for follow up of 
condyloma shown on the November 1986 Pap test.  According to 
a September 1987 consultation record, a colposcopy was 
recommended since a postpartum Pap test showed condyloma and 
associated dysplasia.

Also in September 1987, the veteran was seen in the 
Orthopedic Clinic with complaints of bilateral wrist pain of 
sudden onset in April 1987 and no history of trauma or 
injury.  She had full range of motion with right wrist 
discomfort and bilateral pain and tenderness along the distal 
radius.  X-ray findings were within normal limits.  The 
assessment was bilateral wrist pain of unknown etiology with 
a need to rule out carpal tunnel (syndrome) and degenerative 
joint disease.  In October 1987, the assessment was bilateral 
wrist pain, probably secondary to pregnancy and wrist splints 
were recommended.

On a December 1987 report of medical history, the veteran 
checked yes to having swollen or painful joints, to having 
been treated for a female disorder and to a change in 
menstrual pattern.  She checked no to having frequent 
indigestion and stomach or intestinal trouble and to having a 
"Trick" or locked knee.  The examiner noted that the 
veteran was scheduled in January for a colposcopy for an 
abnormal Pap test and for a work up on her wrists.

In January 1988, the veteran complained of right wrist pain 
secondary to trauma; tendonitis was assessed.  Also in 
January, results of a colposcopy examination included an 
impression of condyloma with a need to rule out dysplasia.  
In February 1988, Trichomonas was noted.  That month the 
veteran was seen in physical therapy for right and left wrist 
pain.  A March 1988 orthopedic hand consultation report 
reflects her complaints of bilateral sharp wrist pain during 
pregnancy that was non-radiating with no atrophy and 
increased tenderness over the radial head.  X-rays did not 
demonstrate fracture, callus or deformity.  Bilateral de 
Quervain's syndrome was diagnosed.

In April 1988, the veteran underwent a cervical cone biopsy 
to resolve the discrepancy between Pap smear findings.  
Microscopic diagnoses included condyloma, squamous metaplasia 
and acute and chronic inflammation.  In May 1988, the veteran 
was described as doing well and pathology reports showed HPV 
(human papillary virus) with no CIN (cervical intraepithelial 
neoplasia) and were negative for ECC (endocervical 
curettage).  

In July 1988, the veteran underwent right wrist de Quervain's 
release.  An October 1988 Pap record showed no lesions and a 
clinical record noted a yeast infection.  An October 1988 
Orthopedic Clinic record reflects the veteran's slight 
concern with right wrist paresthesia and periodic dysesthesia 
that, she was advised, would slowly resolve.

In February 1989, clinical records noted that the veteran was 
status post right wrist surgery for de Quervain syndrome with 
good results and she underwent left wrist de Quervain's 
release.  Subsequent clinical entries reflect that she did 
well, with decreased sensation of the radial aspect of her 
thumb.  

According to March 1989 records, the veteran fell on the ice 
and complained of left wrist pain.  A x-ray report showed no 
evidence of recent or healing fracture.  The minimal 
irregularity at the radial aspect of the mid-portion to the 
navicular was thought probably developmental.  She was placed 
in a straight arm cast.  When seen in mid-April 1989, the 
veteran described increased discomfort with direct pressure 
on the radial aspect of the left wrist that also had 
increased tenderness with extension of the thumb.

In June 1989, results of a Pap test and ECC were normal 
colposcopy.  Results of the endocervical curettage showed 
condylomatous changes and the pathology report showed 
negative reactive cell changes.  A June 1989 radiographic 
report of a bone scan of the veteran's left wrist was normal.

In July 1989, the veteran was seen in the Orthopedic Clinic 
with complaints of left wrist pain that occurred 
approximately every other day.  She avoided strenuous actions 
with her left hand.  She also had numb sensation along the 
base of her thumb and dorsal side of the thumb and reported a 
hypopigmented area along the dorsal/radial edge of the wrist 
below the thumb that had enlarged.  Her scar was well healed 
with no keloid formation, with tenderness to palpation in the 
snuffbox area and over the old incision site.  There was 
decreased sensation to PP (palpation), numbness and tingling.  
The assessment was hypopigmented area secondary to cortisone 
injection and possibly tiny nerve entrapment by scar tissue.  
No further action was planned unless the veteran's symptoms 
worsened and she was advised to return to the clinic in two 
months if her symptoms persisted.  

The veteran underwent a colposcopy in June 1989 because of 
complaints of painful intercourse.  A July 1989 cytology 
report was negative.  In September 1989, the veteran was seen 
in the OB/GYN Clinic with complaints of pain for the past 
year.  The assessment was pelvic pain, possibly secondary to 
adhesions.  Pathology findings included no herpes simplex 
detected by DFA (direct fluorescent antibody?).  

According to February 1990 records, the veteran had left 
wrist pain and decreased sensation along the dorsum of her 
thumb.  X-ray was within normal limits and the assessment was 
probable laceration of the dorsal branch of the radial nerve.  
A nerve conduction study was requested to evaluate the 
integrity of the left dorsal sensory branch of the radial 
nerve, with a need to rule out laceration of the dorsal 
sensory branch of the radial nerve.  Results of the nerve 
conduction study of the sensory branch of the radial nerve 
were normal.  She continued to complain of pain.

In March 1990 the veteran had a normal pelvic examination and 
a Pap smear showed HPV.  An August 1990 Pap test was within 
normal limits.

In 1991, the veteran was treated for a vaginal discharge 
assessed as vaginitis and, July 1991, laboratory results 
showed endocervical cells present, Class I negative.  In 
September 1991, Trichomonas was diagnosed and tests for 
Chlamydia, gonorrhea and syphilis were negative.  Mixed 
vaginitis was diagnosed.

A July 1992 cytology report showed endocervical cells and 
inflammatory changes, described as Class I negative and also 
Class I negative, inflammatory changes present.  Subsequent 
entries assessed vaginitis, noted a request for a GI 
consultation and assessed hemorrhoids, rectal fissure and 
vaginitis.  

The veteran was seen in the GI Clinic in August 1992 and 
complained of chronic heartburn and pyrosis with some 
nocturnal symptoms.  She had constipation, nausea and 
symptoms indicative of gastrointestinal reflux disease (GERD) 
but had evidence of underlying irritable bowel syndrome 
(IBS).  An August 1992 Breath H2 test was positive for 
lactose intolerance.  In September 1992, the diagnosis was 
likely GERD and an esophagogastroduodensocopy (EGD) showed 
normal stomach, duodenum bulb and second portion.  The 
impression was erosive esophagitis, mild.   In December 1992, 
she complained of cramps and constipation and increased pain 
with stress.  The assessment was IBS, constipation 
predominately and GERD.

In January 1993, an orthopedic examination was requested in 
response to the veteran's complaints of chronic bilateral 
knee pain assessed as chondromalacia patellae.  In February 
1993, she was seen for IBS/GERD type symptoms, including 
substantial heartburn that did not respond to medication and 
was assessed with IBS and GERD.  A February 1993 cytology 
report, showed endocervical cells present, Class I negative.  
A March 1993 laboratory report was positive for Herpes 
Simplex Virus Type II.  An April 1993 GI Clinic entry 
assessed IBS and questionable GERD.

On a September 1993 report of medical history, the veteran 
checked yes to having frequent indigestion, stomach, liver or 
intestinal trouble, venereal disease and "Trick" or locked 
knee and said she had been treated for a female disorder.  
She checked no to having a bone, joint or other deformity.  
The examiner noted that the veteran had a history of mild 
esophagitis secondary to reflux, for which she took 
medication, complained of bilateral knee popping and 
constantly banged her knees.  The medical examination report 
noted bilateral wrist scars, status post tendon reflexes.  
When seen the next day for a refill of Pepcid, her GERD was 
considered controlled and IBS was stable.  

In November 1993, the veteran complained of bilateral knee 
pain for three years that did not interfere with work but 
climbing a ladder aggravated her symptoms.  She denied 
previous trauma.  Knee examination was negative for swelling 
or focal tenderness and positive for retro patella pain and 
minimal crepitation on the right.  The pertinent diagnosis 
was CMP-chondromalacia patellae.  A December 1993 physical 
therapy record entry includes an assessment of bilateral 
patellofemoral syndrome associated with pain and crepitus.

A February 1994 orthopedic examination record reflects the 
veteran's complaints of worsened knee pain with prolonged 
standing and ascending and descending ladders, that was 
assessed as patellofemoral syndrome.  Examination findings 
were negative for effusion, range of motion was 0 to 130 
degrees, and there was no crepitus with passive range of 
motion and no anterior instability.  There was marked pain 
with patellar compression.  The assessment was bilateral 
patellofemoral syndrome.

A February 1994 Report of Medical Board notes the veteran's 
three year history of bilateral anterior knee pain that 
worsened with prolonged standing and ascending and descending 
ladders.  Physical therapy and anti-inflammatory medication 
were ineffective.  She denied mechanical symptoms or any 
giving-way.  Current physical examination findings were 
within normal limits, with the exception of knees that showed 
no effusion and full range of motion.  There was no crepitus 
nor any medial or lateral jointline tenderness.  There was no 
evidence of anterior or posterior instability or varus or 
valgus instability.  She had poor quadriceps tone bilaterally 
and a positive quadriceps inhibition test, bilaterally.  
There was marked pain with patellar compression bilaterally.  
X-rays were within normal limits and the diagnosis was 
bilateral patellofemoral syndrome.  The veteran's medical 
condition interfered with her performance of assigned duties 
and the case was referred to the Physical Evaluation Board.

An Addendum to the Report of Medical Board, also dated 
February 1994, reveals that the veteran initially was seen in 
the GI clinic in August 1992.  She complained of chronic 
heartburn, dyspepsia, bloating, pyrosis and irritable bowel 
habits with lower abdominal bloating and chronic 
constipation.  Diagnoses included lactose intolerance and 
GERD and it was felt that her GERD was probably part of the 
IBS, considering her irregular bowel syndrome, bloating and 
abdominal cramping and pyrosis.  Medication was prescribed.  
A September 1992 endoscopy showed mild linear erosions at the 
gastroesophageal junction and a hydrogen breath test was 
positive for lactose intolerance.  In January 1993 she 
complained of constipation and hard stool and was diagnosed 
with IBS of which reflux was a part.  An April 1993 GI Clinic 
follow up included a normal 24 hour pH probe and it was 
thought that the veteran most likely had irritable bowel with 
other symptoms due to dysmotility.  In early 1994, the 
veteran continued to have essentially some mild chronic 
symptoms that worsened in stressful times.  It was thought 
that the veteran would always require some antacid therapy to 
control her epigastric discomfort and dyspepsia and dietary 
restrictions for IBS.  The conditions were considered mild 
and controllable, but chronic.  Medications included Pepcid 
and Metamucil Supplements.  The veteran was described as in 
good condition and diagnoses included IBS and GERD. 

A February 1995 clinical entry reveals that a Physical 
Evaluation Board was completed for the veteran's bilateral 
knee pain, diagnosed as patellofemoral syndrome.  She was 
returned to duty.  Her GERD and IBS were considered well 
controlled.

On a June 1996 report of medical history, completed when the 
veteran was examined for separation, she checked yes to 
having swollen or painful joints, frequent indigestion, 
stomach, liver or intestinal trouble, tumor, growth, cyst, 
cancer, venereal disease, chest pressure and "Trick" or 
locked knee.  The examiner noted patellofemoral syndrome, 
mild chest pressure, occasional reflux that may represent 
esophageal spasms, GERD and Trichomonas.  Cervical cancer 
removed by cone biopsy and de Quervain's surgery, both in 
1988 and not considered disqualifying, were also noted.  The 
separation examination report noted left and right wrist de 
Quervain syndrome scars and a January 1996, status post 
cervix removal, a Pap test was normal and not considered 
disqualifying.

In the July 1996 rating decision, the RO granted service 
connection for patellofemoral pain syndrome, bilateral knees 
and awarded a 10 percent disability evaluation, effective 
June 1996.  Service connection was granted for de Quervain's 
syndrome, bilateral wrists, postoperative, and assigned a 
noncompensable disability evaluation.  Further, service 
connection was granted for gastroesophageal reflux disease, 
assigned a 10 percent disability evaluation and for irritable 
bowel syndrome was granted that was awarded a noncompensable 
evaluation.  Service connection for disease or injury of the 
cervix, condyloma, squamous metaplasis was granted and 
assigned a noncompensable disability evaluation.

Post service, the veteran underwent VA examination in August 
1998.  According to the examination report, she gave a 
history of bilateral knee pain starting in 1988 with no 
history of trauma.  She complained of constant aching, 
stiffness and occasional knee swelling.  Her knees 
occasionally gave out and popped and she had sharp and 
throbbing knee cap pain that occurred daily and worsened with 
prolonged standing and sitting.  The veteran said her left 
wrist was worse than her right wrist problem and she reported 
weakness and aching that worsened with weather.  Regarding 
her gastrointestinal reflux disease, the veteran described 
frequent heartburn, abdominal pain, regurgitations and 
occasional nausea with no history of hematemesis.  She had an 
endoscopy in the past and reported a history of hiatal hernia 
and ulcer.  As to her irritable bowel syndrome, she had 
chronic constipation that required drinking prune juice, 
abdominal swelling and a bloating sensation with no nausea or 
vomiting and no history of diarrhea.  Regarding gynecologic 
disability, the veteran had an abnormal Pap smear in 1988 and 
a cone biopsy done at the time.  She described chronic pain 
and a pulling sensation in the bilateral lower abdomen when 
she stretched or squatted and had pain with intercourse.   

Further, physical examination findings showed that the 
veteran was well nourished and well developed with no sign of 
debility or dehydration.  She was 5'4 1/2 " tall and weighed 
154 pounds.  She showed no pallor or signs of malnutrition or 
vitamin deficiency.  The veteran's abdomen was soft and 
vaguely tender in all four quadrants, but worse in the 
suprapubic area in the left lower quadrant with no rebound or 
guarding.  There was no mass palpated, no distention of vein 
and no stria.  The liver was not palpable and there were no 
ascites present.  

Musculoskeletal examination revealed that the veteran was 
right-handed.  Her gait was normal and she had no problem 
walking and standing.  Wrist examination showed no effusion 
and no soft tissue welling.  Range of motion of the bilateral 
wrists was grossly normal with dorsiflexion (from 0 to 70 
degrees), palmar flexion (from 0 to 80 degrees) and radial 
(from 0 to 20 degrees) and ulnar deviation (from 0 to 45 
degrees) and there was no pain on movement.  There was some 
tenderness on palpation over the surgical site area that was 
well healed.  Knee examination showed no effusion, both 
joints were cool and there was no swelling.  Range of motion 
was intact with both flexion and extension (from 0 to 140 
degrees).  There was some crepitus in both knees and no pain 
on palpation of the medial meniscus or patella. The drawer 
test and McMurray's test were within normal limits, 
bilaterally.  There were no constitutional signs of 
arthritis.  Pelvic examination showed normal external 
genitalia, normal vaginal mucosa and a normal cervix and 
uterus.  There was some tenderness over the suprapubic area 
and right adnexal area.  No mass was palpated and there was 
no evidence of mucous or prolapse.  X-rays of the knees and 
wrists showed no fractures or joint space abnormality.  

In the summary, as to the veteran's patellofemoral pain 
syndrome and de Quervain's pain syndrome, the examiner noted 
that the veteran's usual occupation was airport concierge and 
she reported problems with prolonged sitting, standing and 
walking, but was able to carry out activities of daily 
living, including brushing her teeth, dressing, showering, 
cooking, shopping, taking out the trash, pushing a lawn 
mower, climbing stairs and gardening.  Regarding her GERD, 
there was no history of dysphagia and evidence of esophageal 
obstruction or spasm could not be elicited on a history.  If 
necessary, an upper GI and/or endoscopy was recommended.  
Further, the examiner said that, as to IBS, the diagnosis was 
established elsewhere and the history was compatible with 
such.  Inflammatory bowel disease and a dysmotility problem 
needed to be excluded and further work-up may include a 
barium enema motility study.  Regarding the veteran's 
gynecologic problem, the pelvic examination did not show any 
abnormality and her last Pap smear in May 1998 was reportedly 
normal.

VA outpatient records document that a Pap smear was negative 
in July 1998.  October 30, 1998 x-rays of the veteran's knees 
showed mild degenerative disease primarily involving the 
medial knee joint compartment.  According to February 1999 VA 
medical records, the impression of an upper GI study was 
negative upper GI.  

In July 1999, the RO assigned a 10 percent disability 
evaluation for each knee, effective from October 30, 1998, 
when mild degenerative joint disease was shown on x-ray.  The 
RO also assigned a 10 percent evaluation for the service-
connected de Quervain's syndrome, for each wrist, for a 
tender scar, effective from August 13, 1998, the date of the 
VA examination.  At that time, the RO recharacterized the 
veteran's gastrointestinal disability as Irritable Bowel 
Syndrome with Gastroesophageal Reflux and continued the 
previously assigned 10 percent evaluation.  The RO 
specifically indicated that certain coexisting diseases of 
the digestive system do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. §§ 4.14, 4.113 (1999).  The RO also noted that 
ratings under Diagnostic Codes 7301 through 7329, 7331, 7342 
and 7345 to 7348 would not be combined with each other.  
Additionally, the RO said one evaluation will be assigned 
that reflects the predominant disability and cited to 
38 C.F.R. § 4.114 (1999).

At her March 2000 Board hearing, and May 1998 personal 
hearing at the RO, the veteran testified that she experienced 
throbbing knee pain that affected her ability to sit, walk or 
stand and for which analgesic cream and Naprosyn was 
prescribed, although the medicine irritated her stomach.  Her 
knees occasionally popped out of place, gave way and swelled.  
The knees locked when she sat for too long a time and she 
fell for the first time on Christmas Eve when her right knee 
gave way.   The veteran said she limited her knee motion due 
to pain and described knee instability that hindered her 
ability to work.  She stated that she had knee pain and 
sensitivity when she bumped against an object and performed 
strengthening exercises at home.  The veteran said VA 
performed a magnetic resonance image (MRI) on her knees 
earlier in the year and she was told it was normal.  

Regarding her wrist disabilities, the veteran said she was 
right-handed and her right wrist was weaker than her left 
wrist (at the Board hearing she said her left wrist was 
weaker than her right wrist).  She indicated that in the 
(surgical) repair of her left wrist, a nerve was caught 
inside the incision and caused her thumb to be numb, but her 
right hand was fine.  The veteran said her wrist occasionally 
gave out or locked up, she dropped items and experienced 
wrist pain in damp and cold weather.  The veteran had not 
received medical treatment for her wrists in the last year.  

As to her gastrointestinal disability, the veteran described 
constipation and hemorrhoids and said she altered her diet 
greatly to accommodate her GI problems.  Her heartburn 
problem was better due to medication but her social life was 
limited by her gastrointestinal problems.  Her IBS was 
related to her chronic reflux problem, with bloating and gas.  
The veteran said her gynecological problems appeared stable.  
She reported normal Pap smears with no other residuals, 
although cancerous cells were removed.  The veteran 
experienced occasional pulling type pain, had fibroid tumors 
but did not want to have them surgically removed and also 
noticed lessening of pleasure with sexual intercourse.

B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (1999).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (1999).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (1999).

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (1999) must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).





1. Patellofemoral Pain Syndrome

a. Rating in Excess of 10 Percent Prior, to October 30, 1998, 
for Bilateral   Patellofemoral Pain Syndrome

The veteran's bilateral knee disability was rated as 10 
percent disabling, prior to October 30, 1998, under 
Diagnostic Code 5257-5010.  The hyphenated diagnostic code in 
this case indicates that impairment of the knee under 
Diagnostic Code 5257 is the service-connected disorder, and 
degenerative arthritis under Diagnostic Code 5010 evidently a 
residual condition.  It appears that the RO assigned one 10 
percent rating for both knees, even though there are two 
separate service-connected disabilities of the left and right 
knees

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, knee 
impairment is rated as 10 percent disabling if slight, as 20 
percent disabling if moderate.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (1999), 
dislocation of semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint is rated as 20 
percent disabling, while under 38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (1999), removal of cartilage with symptomatic 
residuals is rated as 10 percent disabling.

In her precedent opinion, the General Counsel held that a 
claimant who has arthritis and instability of the knee might 
be rated separately under Diagnostic Codes 5003 and 5257.  
However, the General Counsel noted that, a separate rating 
must be based upon additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Code 5261 in order to obtain a separate rating 
for arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
[limitation of motion] Diagnostic Codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for such joint if it 
is a major joint. 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1999).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999), 
limitation of flexion of the leg to 30 degrees is rated as 20 
percent disabling; to 45 degrees is rated as 10 percent 
disabling; and to 60 degrees is rated as 0 percent disabling.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261(1999), 
limitation of extension of the leg to 15 degrees is rated as 
20 percent disabling; to 10 degrees is rated as 10 percent 
disabling; and to 5 degrees or less is rated as 
noncompensably disabling.

In the present case, prior to October 30, 1998, X-rays have 
been negative for any right or left knee pathology, and there 
was no evidence of arthritis.  Physical examinations revealed 
that the veteran's range of motion was 0 to 130 degrees in 
both knees in service and, in 1998, it was 0 to 140 degrees, 
bilaterally.  The February 1994 Medical Board Report noted 
her knee pain worsened with standing, walking and ascending 
and descending stairs and was unresponsive to physical 
therapy or anti-inflammatory medication.  Physical 
examination findings at that time revealed full range of 
motion with no effusion, crepitus and medial or lateral 
jointline tenderness and no instability.  She had poor 
quadriceps tone bilaterally and a positive quadriceps 
inhibition test, bilaterally with marked pain with patellar 
compression.  X-rays were within normal limits.  The recent 
August 1998 VA examination report indicates that the veteran 
did not require an ambulating device and had a normal gait.  
There was no pain on palpation of the medial meniscus or 
patella, drawer test and McMurray's test were normal, 
bilaterally and there was no swelling or effusion.  X-rays at 
the time did not show fractures or joint space abnormality.  
She had no problem standing or walking.

Since there was no objective evidence of any right or left 
knee pathology other than patellofemoral pain syndrome, 
described as chondromalacia patellae in service, that did not 
hinder the veteran's range of motion or ability to perform 
such tasks as walking or standing more than slightly, the 
veteran's complaints of pain and instability can justify no 
more than a rating of 10 percent for each knee (corresponding 
to slight impairment) under 38 C.F.R. 4.71a, Diagnostic Code 
5257, the diagnostic code for other impairment of the knee.  
Accordingly, resolving the benefit of the doubt in the 
veteran's favor to this limited extent, the Board finds that 
a separate 10 percent rating for each knee disability is 
warranted, for the period prior to October 30, 1998.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257.  

However, the claim for a rating in excess of 10 percent for 
left knee and right knee disabilities is denied, prior to 
October 30, 1998.  The record does not show moderate 
impairment - for example, the veteran walked without 
assistive device and had a normal gait.  Moreover, X-rays 
have not shown any additional impairment of the knees, prior 
to October 30, 1998.  The Board has considered the veteran's 
testimony to the effect that she experienced discomforting 
pain in both knees.  She reported knee swelling, said her 
knees locked up and periodically gave way.  She limited her 
motion due to pain and asserted that her limited ability to 
stand or sit affected her ability to obtain and maintain 
substantially gainful employment, but submitted no objective 
evidence in support of this contention.  See 38 C.F.R. 
§ 3.321 (1999).

In addressing this issue, the Board has considered all 
pertinent diagnostic codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and application of 38 C.F.R. 
§ 4.40, regarding functional loss due to pain, and 38 C.F.R. 
§ 4.45, regarding weakness, fatigability, incoordination or 
pain on movement of a joint.  See DeLuca v. Brown, 8 Vet. 
App. at 202.  On this point, the Board notes that X-rays have 
failed to show arthritis or degenerative joint disease of the 
veteran's knees, prior to October 30, 1998.





b. Rating in Excess of 10 Percent for Right Knee Disability 
and 10 Percent for Left Knee Disability, From October 30, 
1998.

In its July 1999 rating action, the RO assigned the separate 
10 percent disability ratings for each knee indicating that 
this was based on painful or limited motion of a major joint 
and stated this rating "may also be applied once to multiple 
joints if there is no limited or painful motion."  The 10 
percent rating cannot be assigned for each knee pursuant to 
the diagnostic criteria under Diagnostic Code 5003 because 
the veteran does not have a major joint affected by 
limitation of motion.  Therefore, had the RO not assigned 
separate ratings for each knee, she could have received, at 
most, a 20 percent rating under Diagnostic Code 5003 for x-
ray evidence of involvement of two or more major joints with 
occasional incapacitating exacerbations.  The veteran's 10 
percent ratings for each knee, with addition of the bilateral 
factor, effectively mean that she is already receiving a 20 
percent disability rating for these conditions.  See 38 
C.F.R. §§ 4.25 and 4.26 (1999).  There is no basis for 
assignment of higher ratings under Diagnostic Code 5003.

The veteran reported that sitting, standing and walking 
aggravated her knees, and that her knees locked and swelled 
and her right knee once gave way and she fell.  As noted 
above, the August 1998 VA examination essentially disclosed 
that the veteran's right and left knee disabilities were 
manifested by subjective complaints of functional loss due 
pain with no clinical evidence of effusion or swelling and 
full range of motion, from 0 degrees of extension to 140 
degrees of flexion.  Some crepitus was noted in both knees, 
but there was no pain on palpation of the medial meniscus or 
patella.   The drawer and McMurray's test were within normal 
limits bilaterally.  Her gait was normal and she had no 
problem walking or standing.

Despite the pain complained of by the veteran, and the 
diagnosis of mild degenerative disease in the right and left 
knees, the evidence clearly demonstrates that the veteran has 
maintained an essentially normal range of motion, from 0 to 
140 degrees.  See 38 C.F.R. § 4.71a, Plate II (1999).  As 
such, a higher rating under either Diagnostic Code 5260 
(requiring flexion limited to 45 degrees or more for at least 
a 10 percent evaluation) or Diagnostic Code 5261 (requiring 
extension limited to 10 degrees or less for at least a 10 
percent evaluation) is not warranted.

Notwithstanding the fact that the veteran's limitation of 
motion is noncompensable in both the service-connected right 
and left knees, the Board acknowledges that the veteran 
complains of chronic pain, increased with activity.  Such 
complaints could, conceivably, result in functional loss, 
particularly during flare-ups, if that is shown objectively.  
Hence, the Board finds that assignment of a 10 percent 
evaluation for the service-connected right knee and a 10 
percent evaluation for the service-connected left knee is 
appropriate.  Assignment of such an evaluation is consistent 
with the rating schedule to provide for the award of at least 
the minimum compensable evaluation for the joint for painful 
motion.  See 38 C.F.R. § 4.59.  See also 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. at 206-7.  However, in the 
absence of evidence of more significant functional loss, 
there is no basis for assignment of more than a 10 percent 
evaluation on the basis of the veteran's complaints of pain, 
alone, in the right knee and the left knee.

Even given the veteran's complaints of pain (that may result 
in functional loss greater than that objectively shown), and 
the intention of the rating schedule to recognize painful 
motion as entitled to at least the minimum compensable 
evaluation, see 38 C.F.R. § 4.59, a rating in excess of the 
currently assigned 10 percent evaluation for each knew is not 
warranted under the provisions of Diagnostic Code 5010 
(5003), or under Diagnostic Code 5257.

The medical record also does not present a basis for 
assignment of a rating in excess of 10 percent for each 
affected knee under other potentially applicable diagnostic 
codes.  Since the veteran has essentially normal range of 
motion, bilaterally, (0 to 140 degrees), even considering her 
complaints of pain, she clearly does not have, or have 
disability comparable to, ankylosis that might entitle her to 
a higher rating under 38 C.F.R. § 4.71a, Diagnostic 5256 
(1999).  It is noted that the veteran complains of recurrent 
episodes of "locking" of the right and left knees.  
However, an increased rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (1999) requires that there be dislocated 
semilunar cartilage with frequent episodes of "locking" 
pain, and effusion in the joint.  Though the veteran said she 
experiences periodic "locking" of her knee joints, there is 
no objective medical evidence of dislocated semilunar 
cartilage with "frequent episodes" of locking required 
under the diagnostic code.

However, although the veteran complains of her knees "giving 
way", there is no objective evidence that the veteran 
experiences recurrent subluxation or instability.  Hence, 
neither assignment of an evaluation higher than 10 percent, 
nor a separate evaluation for instability, is warranted under 
Diagnostic Code 5257.  See VAOPGCPREC 9-98 (1998) and 
VAOPGCPREC 23-97 (1997).  

The Board notes that arthritis and degenerative changes have 
been noted in the veteran's right and left knees.  Under the 
anti- pyramiding provision of 38 C.F.R. § 4.14, (1999), the 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  The 
U.S. Court of Appeals for Veterans Claims (known as the U.S. 
Court of Veterans Appeals prior to March 1, 1999) held, in 
Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes 
of determining whether the veteran is entitled to separate 
ratings for different problems or residuals of an injury, 
such that separate evaluations do not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.  The Board finds that the symptomatology 
associated with arthritis, painful motion, reduction in range 
of motion, weakness and fatigability is contemplated within 
Diagnostic Code 5257, that specifically incorporates pain on 
motion and weakness.  See DeLuca v. Brown, 8 Vet. App. at 
202; Hicks v. Brown, 8 Vet. App. 417 (1995); Spurgeon v. 
Brown, 10 Vet. App. 194 (1997); VAOPGCPREC 9-98.

As such, the Board concludes that the currently assigned 10 
percent evaluation for right knee patellofemoral pain 
syndrome with degenerative disease and the 10 percent 
evaluation for left knee patellofemoral pain syndrome with 
degenerative disease, assigned from October 30, 1998, are 
appropriate and that the criteria for higher evaluations are 
not met.  The preponderance of the evidence is against the 
claim for higher ratings for the left knee and right knee 
disabilities.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Code 5257-5010.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt. 38 U.S.C.A. § 5107(b).

2. de Quervain's Syndrome of the Wrists

The veteran was initially rated for her service-connected 
wrist disability pursuant to the criteria of Diagnostic Code 
8514, for radial nerve palsy.  38 C.F.R. § 4.124a, Diagnostic 
Code 8514 (1999).  Under Diagnostic Code 8514, a 20 percent 
disability evaluation is warranted for mild incomplete 
paralysis of the musculospiral nerve (radial nerve) of the 
major upper extremity.  Id.  A 30 percent evaluation requires 
moderate incomplete paralysis.  Id.  A 50 percent evaluation 
requires severe incomplete paralysis.  Id.  A 70 percent 
evaluation requires complete paralysis with drop of hand and 
fingers, perpetual flexion of the wrist and fingers, 
adduction of the thumb with the thumb falling within the line 
of the outer border of the index finger, an inability to 
extend the hand at the wrist, an inability to extend the 
proximal phalanges of the fingers, and inability to extend 
the thumb, and inability to move the wrist laterally, 
weakened supination of the hand, weakened extension and 
flexion of the elbow, and the loss of synergic motion of the 
extensors which seriously impairs the hand grip. (Total 
paralysis of the triceps occurs only as the greatest rarity).  
Id.

Where a disability is not predicated upon loss of range of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable.  Johnson v. Brown, 9 Vet. App. at 11.  The 
veteran's disorder was evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8514, pertaining to paralysis of the 
musculospiral nerve.  Under the general rating criteria 
pertaining to neurologic disorders, the assessment of the 
disability is generally rated as to the resulting impairment 
of motor, sensory, or mental function, and is partially 
dependent upon loss of range of motion.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8514. 

It therefore appears that the currently assigned Diagnostic 
Code is predicated in part upon the loss of range of motion 
and functional loss.

During the pendency of this appeal VA issued new regulations 
for evaluating disability due to muscle injuries, that were 
effective July 3, 1997. 62 Fed. Reg. 30235-30240 (1997).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991), it was held 
that where laws or regulations change, after a claim has been 
filed or reopened, and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  But see Rhodan v. West, 12 Vet. 
App. 55 (1998) (Board may not apply the new rating criteria 
prior to the effective date of the liberalizing legislation).

A comparison to the previous version of the regulation does 
not disclose any pertinent change to the regulation that 
would affect the outcome of this decision. See 38 C.F.R. § 
4.56 (1999).  Therefore, the Board concludes that the veteran 
is not prejudiced by application of the current criteria to 
her claim.

Scars may be evaluated on the basis of any related limitation 
of function of the body part that they affect.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (1999).  Superficial scars that 
are tender and painful on objective demonstration are 
entitled to a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.

a.  Compensable Bilateral Wrist Disability, Prior to August 
13, 1998.

The Board notes that, prior to August 13, 1998, the veteran's 
bilateral wrist disability for de Quervain's syndrome was 
rated under Diagnostic Code 8514.  As noted above, it appears 
that the assigned diagnostic code was predicated in part upon 
the loss of range of motion and functional loss.

The evidence reveals that during service the veteran's de 
Quervain's syndrome was manifested by bilateral wrist pain.  
The records further show that she underwent surgical release 
for her right wrist in 1988 and, for her left wrist, in 1989.

In May 1998, she argued that her right wrist was weaker than 
her left wrist but, in March 2000, said her left wrist was 
weaker and asserts that during the course of the 1989 left 
wrist repair, a nerve was caught in the incision and left her 
thumb numb. The veteran is right handed and, following her 
1988 and 1989 wrist surgeries, complained of left thumb and 
snuffbox area numbness, however, test results did not show 
nerve impairment.  The June 1989 bone scan was normal and the 
February 1990 nerve conduction study showed normal results at 
the dorsal sensory branch of the radial nerve.  Nor was there 
evidence of loss of range of motion or functional loss.  
These findings do not comport with even mild incomplete 
paralysis of the right or left wrist, hand, or thumb.

Furthermore, while cognizant of the veteran's consistent 
complaints of pain, weakness and residual functional 
impairment, the Board concludes that even accepting those 
complaints, her postoperative residuals of de Quervain's 
syndrome are not shown to warrant a compensable evaluation 
based on functional impairment, even when the DeLuca factors 
are taken into consideration.  See 38 C.F.R. §§ 4.40, 4.45.  
In reaching this determination, the Board observes that, 
although the evidence reflects the veteran's complaints of 
wrist pain and left thumb numbness, there was no showing of 
limitation of motion of the right or left thumb, wrist, 
forearm or hand or evidence of residual impairment when 
examined for separation in June 1996.  Furthermore, the most 
recent VA examination report included findings of grossly 
normal range of motion of the bilateral wrists.

Accordingly, in light of the medical evidence contained in 
service and pertinent post service medical evidence, prior to 
August 13, 1998, the veteran's contentions advanced at her 
hearing and in light of the court in DeLuca, the Board finds 
that, overall, the veteran's service-connected de Quervain's 
syndrome of the left and right wrists, does not approximate 
the criteria for even mild incomplete paralysis or residual 
impairment.  As such, in the absence of clinical evidence of 
disability comparable to mild incomplete paralysis, a 
compensable evaluation, prior to August 13, 1998, is not 
warranted under this code.  

The Board has also considered the diagnostic codes based on 
limitation of motion of the minor elbow and wrist (also 
contemplated under Diagnostic Code 8514) but finds that the 
degree of disability required for a higher rating under such 
codes has not been shown.  

However, while the left and right wrist scars were 
consistently found to be well healed and nonadherent, the 
Board notes that in July 1989, an examiner reported evidence 
of tenderness along the old incision site.  In these 
circumstances, the Board will accord the veteran the benefit 
of the doubt and find that she is entitled to a separate 
compensable evaluation for a left wrist superficial scar 
found to be tender and painful on objective demonstration, 
and a separate compensable evaluation for a right wrist 
superficial scar found to be tender and painful on objective 
demonstration, prior to August 13, 1998, in accordance with 
38 C.F.R. § 4.118, Diagnostic Code 7804. Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  The benefit of the doubt has 
been resolved in the veteran's favor to this extent.  
38 U.S.C.A. § 5107.

b.  Rating in Excess of 10 Percent for Left Wrist Disability 
and 10 Percent for Right Wrist Disability, from August 13, 
1998

Upon careful review of the evidence, since August 13, 1998, 
the Board concludes that, when evaluating the veteran's left 
and right wrist disabilities, pursuant to Diagnostic Code 
8514, the disabilities do not approximate higher rating.

The August 1998 VA examination report shows that the veteran 
was able to perform all activities of daily life including 
brushing her teeth, dressing, showering, cooking, shopping, 
taking out the trash, pushing the lawn mower and gardening.  
She complained of left wrist pain worse than right wrist with 
weakness and aching that worsened with weather.  Her left 
thumb remained numb after surgical release. On objective 
examination, the physician noted that range of motion of the 
bilateral wrists was grossly normal with dorsiflexion, palmar 
flexion and radial and ulnar deviation and there was no pain 
on movement.  There was some tenderness on palpation over the 
surgical scar area that was well healed.  X-rays of the 
veteran's bilateral wrists showed no fractures or joint space 
abnormality.  Based on these clinical findings, no increase 
is warranted pursuant to Diagnostic Code 8514.  

The veteran has testified to experiencing wrist instability, 
thumb numbness and an inability to hold heavy objects with 
one hand.  She denied receiving medical treatment for her 
wrists in the past year.

Based on these findings, and even with consideration of the 
veteran's subjective complaints of right and left wrist pain, 
the Board concludes that a rating in excess of 10 percent for 
the left wrist or the right wrist service-connected tender 
postoperative scars is not warranted.  There is no showing 
that, even upon consideration of the DeLuca factors, that the 
veteran's residuals of de Quervain's syndrome has resulted 
in, or in disability comparable to, incomplete paralysis.  
Nor is there evidence of limitation of motion and the recent 
VA examiner described the veteran's left and right wrist 
scars as well healed.

In sum, the Board concludes that the findings reflect no 
greater level of impairment than shown on the August 1998 VA 
examination report.  Thus, because there is no showing of an 
increase in the overall level of disability, the Board 
concludes that ratings in excess of the current 10 percent 
evaluation for right wrist disability, and 10 percent 
evaluation for left wrist disability, are not warranted.  The 
preponderance of the evidence is against a rating in excess 
of 10 percent for left wrist disability and 10 percent for 
right wrist disability, from August 13, 1998.  38 U.S.C.A. 
§§ 11155, 5107; 38 C.F.R. §§ 4.124a, 4.118, Diagnostic Code 
7804.  Moreover, the evidence is not so evenly balanced as to 
allow for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

3.  Residuals of Disease or Injury of the Cervix for 
Condyloma, Metaplasia and Herpes Simplex Type II

The ratings for gynecologic conditions were changed effective 
May 22, 1995.  60 Fed. Reg. 19851 (Apr. 21, 1995).  [W]here 
the law changes after a claim has been filed or reopened but 
before the administrative or judicial process has been 
concluded, the version more favorable will apply unless 
Congress provides otherwise or permits the Secretary to 
provide otherwise and the Secretary does so. See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The veteran's claim 
was filed in July 1996, hence the regulations in effect after 
May 22, 1995, are for application.

Disease or injury of the cervix is evaluated based upon the 
necessity of, or lack of requirement for, continuous 
treatment.  Specifically, a disease or injury of the cervix 
that does not require continuous treatment warrants a 
noncompensable disability rating.  38 C.F.R. § 4.116, 
Diagnostic Code 7612.  Symptoms of a disease or injury of the 
cervix that require continuous treatment will result in the 
assignment of a 10 percent evaluation.  Id.  In addition, 
symptoms of a disease or injury of the cervix that are not 
controlled by continuous treatment warrant the assignment of 
a 30 percent disability rating.  Id. 

A review of the pertinent medical evidence shows that the 
veteran testified to having normal Pap smears since her cone 
biopsy in service and reported no other residuals.  In 
service, in 1988, she underwent a cone biopsy that confirmed 
condyloma acuminata, squamous metaplasia and acute 
inflammation and, in 1993, Herpes Simplex Type II was 
diagnosed.  A Pap smear in January 1996, prior to service 
separation, was normal and tests were also normal in May and 
July 1998.  According to the August 1998 VA examination, the 
veteran described sharp pain with intercourse and chronic 
pain and a pulling sensation in the bilateral lower abdomen 
when she stretched or squatted.  Pelvic examination showed 
normal external genitalia, normal vaginal mucosa and normal 
cervix and uterus.  Some tenderness over the suprapubic area 
and right adnexa area was noted, with no mass palpated and no 
evidence of mucous or prolapse. 

The medical evidence shows that the veteran does not 
currently have any cervical pathology.  No continuous 
treatment for her residuals of an injury or disease of the 
cervix for condyloma, metaplasia and Herpes Simplex Type II 
is required and the veteran is properly evaluated at the 
noncompensable level.  The preponderance of the evidence is 
against the veteran's claim and a compensable rating for 
residuals of an injury or disease of the cervix for 
condyloma, squamous metaplasis and Herpes Simplex Type II is 
denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.116, 
Diagnostic Code 7612.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).



4. Irritable Bowel Syndrome With Gastroesophageal Reflux

The veteran's gastrointestinal disability has been evaluated 
under Diagnostic Code 7346-7319.  Under the provisions of 
Diagnostic Code 7319 (irritable colon syndrome), a 
noncompensable evaluation is warranted for mild disease, with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  
A 10 percent evaluation is warranted for moderate disease, 
with frequent episodes of bowel disturbances with abdominal 
distress. Id.  Finally, a 30 percent evaluation, the highest 
available under this code, is warranted for severe disease, 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  Id.

Under the provisions of Diagnostic Code 7346 (hiatal hernia), 
a 10 percent evaluation is warranted for two or more of the 
symptoms for the 30 percent evaluation of less severity.  
38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  Id.  A 60 percent 
evaluation is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  Id.

Under Diagnostic Code 7307 (hypertrophic gastritis), chronic 
gastritis with small nodular lesions and symptoms warrants a 
10 percent evaluation. 38 C.F.R. § 4.114, Diagnostic Code 
7307 (1999).  Chronic gastritis with multiple small eroded or 
ulcerated areas, and symptoms, warrants a 30 percent 
evaluation. Id.  Finally, a 60 percent evaluation may be 
warranted for chronic gastritis with severe hemorrhage, or 
large ulcerated or eroded areas.  Id.

Further, as noted by the RO in July 1999, diseases of the 
digestive system, particularly within the abdomen, which 
produce a common disability picture characterized by varying 
degrees of abdominal pain, anemia, and disturbances in 
nutrition are considered coexisting abdominal conditions and 
do not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principles of 
pyramiding outlined in 38 C.F.R. § 4.14.  38 C.F.R. §§ 4.113, 
4.114.  Thus, the Board will consider gastroesophageal reflux 
and irritable bowel syndrome as one disability but will 
consider the relevant diagnostic code for each.

After reviewing the evidence on file, it is the conclusion of 
the Board that an evaluation in excess of 10 percent is not 
in order for any of the time period in question.  The 10 
percent rating currently assigned contemplates moderate 
irritable bowel syndrome, under Diagnostic Code 7319 and 
epigastric distress consistent with less than considerable 
impairment of health under Diagnostic Code 7346. Separate 
ratings for these pathologies are prohibited: "the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. at 259; see also 38 C.F.R. § 
4.114.

The Board notes that the evidence does not support a higher 
evaluation under Diagnostic Code 7319.  A 30 percent 
evaluation under this code requires severe irritable bowel 
syndrome with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.  
However, in the August 1998 VA examination, the veteran 
denied having diarrhea.  Moreover, she complained of 
abdominal pain and chronic constipation but abdominal 
examination only showed a soft abdomen that was vaguely 
tender in all quadrants that seemed worse in the suprapubic 
area in the left lower quadrant with no rebound or guarding.  
There was no mass palpated, no distention of vein and no 
stria, suggesting that more or less constant abdominal 
distress was not present at that time.  In the most recent VA 
examination, the veteran also specifically denied nausea, 
vomiting, and hematemesis.  Therefore, the Board finds that 
the criteria for a higher rating under Diagnostic Code 7319 
are not met.

Finally, the Board finds no evidence of persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health which 
would warrant a 30 percent evaluation under Diagnostic Code 
7346.  While service medical records described complaints of 
pyrosis and dysphagia, there was no suggestion of signs or 
symptoms of considerable impairment of health.  In fact, in 
February 1995, her GERD and IBS were described as well 
controlled.  Furthermore, in the most recent VA examination, 
the veteran was described as well developed and noted to be 
5'4" tall and weigh 154 pounds with no signs of pallor, 
malnutrition or vitamin deficiency.  She specifically denied 
bleeding and diarrhea and complained of constipation, 
heartburn and abdominal pain.  This evidence does not support 
a finding of considerable impairment of health that would 
warrant a higher rating under Diagnostic Code 7346.

Nor is a higher rating warranted under Diagnostic Code 7307.  
First, although a 1992 EGD showed mild erosive esophagitis, 
all else was reported as normal and, in February 1994, 
symptomatology associated with the gastrointestinal disorder 
was described as mild and controllable, although chronic.  
Further, the most recent upper GI series, in February 1999 
was negative and showed no active ulcer and no significant 
hernia or reflux disease.  In addition, the veteran reported 
symptoms of gastritis in 1998, i.e. nausea and abdominal 
irritation with some foods, but symptomatology alone, without 
confirmed evidence of hypertrophic gastritis, is not 
sufficient to warrant an increased rating under Diagnostic 
Code 7307.

While the evidence is uncontroverted that the veteran has 
gastroesophageal reflux and irritable bowel syndrome, there 
is no competent evidence of severe disease or severe 
impairment of health.  It is the conclusion of the Board, 
therefore, that the evidence on file does not support an 
increased rating for gastroesophageal reflux disease with 
irritable bowel syndrome. The current objective findings more 
nearly approximate those for the 10 percent rating and, 
accordingly, the lower rating is for application. 38 C.F.R. § 
4.7.

The Board has considered the veteran's statements that her 
gastrointestinal disorder is worse than currently evaluated.  
Although her statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  Accordingly, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for irritable bowel syndrome and 
gastroesophageal reflux.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.114, Diagnostic Code 7346-7319.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for residuals 
of excision of a benign oral lesion, melanoacanthoma, is well 
grounded.

A compensable rating is denied for residuals of an injury or 
disease of the cervix for condyloma, squamous metaplasia and 
Herpes Simplex Type II.

A rating in excess of 10 percent is denied for bilateral knee 
patellofemoral pain syndrome, prior to October 30, 1998.

A separate 10 percent rating is granted for right knee 
patellofemoral pain syndrome, prior to October 30, 1998, 
subject to controlling regulations governing the payment of 
monetary benefits.

A separate 10 percent rating is granted for left knee 
patellofemoral pain syndrome, prior to October 30, 1998, 
subject to controlling regulations governing the payment of 
monetary benefits.

A rating in excess of 10 percent is denied for right knee 
patellofemoral pain syndrome with degenerative joint disease, 
from October 30, 1998.

A rating in excess of 10 percent is denied for left knee 
patellofemoral pain syndrome with degenerative joint disease, 
from October 30, 1998.

A compensable rating is denied for de Quervain's syndrome of 
the bilateral wrists, postoperative, prior to August 13, 
1998.

A separate 10 percent evaluation is granted for a superficial 
scar, residual of right wrist surgery for de Quervain's 
syndrome, prior to August 13, 1998, subject to controlling 
regulations governing the payment of monetary benefits.

A separate 10 percent evaluation is granted for a superficial 
scar, residual of left wrist surgery for de Quervain's 
syndrome, prior to August 13, 1998, subject to controlling 
regulations governing the payment of monetary benefits.

A rating in excess of 10 percent is denied for tender 
postoperative scar, de Quervain's syndrome, right wrist, from 
August 13, 1998.

A rating in excess of 10 percent is denied for tender 
postoperative scar, de Quervain's syndrome, left wrist, from 
August 13, 1998.

A rating in excess of 10 percent is denied for irritable 
bowel syndrome with gastroesophageal reflux.


REMAND

The veteran asserts that she has residuals of an excision of 
a benign oral lesion, melanoacanthoma.  Service medical 
records dated in November 1995 reflect a diagnosis of right 
buccal mucosa, oral melanoacanthoma.  The June 1996 report of 
medical history, completed when the veteran was examined for 
separation from service, indicates that an oral 
melanocanthoma was surgically removed with no problems and 
not considered disqualifying.  The Board believes that VA 
examination is warranted to clarify the nature and etiology 
of any residuals of her oral disorder.  As such, in order to 
comply with the duty to assist under 38 U.S.C.A. § 5107, the 
Board finds that the case should be REMANDED to the RO for 
the following actions:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to her 
claim for residuals of an excision of 
a benign oral lesion, melanoacanthoma.  
With any necessary authorization from 
the veteran, the RO should attempt to 
obtain and associate with the claims 
file any records identified by her 
that are not already of record. 

2. Then the veteran should be afforded a 
comprehensive dental examination to 
determine the nature and extent of any 
oral disorder found to be present.  
All indicated tests and studies should 
be performed.  A detailed medical 
history relevant to the disability at 
issue should be obtained.  The date of 
onset of the signs and symptoms of the 
claimed condition should be noted.  
The examiner should be requested to 
provide a diagnosis for each claimed 
condition, if possible and, if not 
feasible, the examiner should so 
state.  In any event, the examiner 
should identify all objective 
indications of chronic disability.  
The examiner is further requested to 
provide an opinion, to the extent 
possible, concerning the etiology of 
any oral disorder found to be present, 
to include whether it is as least as 
likely as not that such disability had 
its onset in or is otherwise related 
to the veteran's period of active 
service, including to the oral 
melanoacanthoma diagnosed in service.  
The rationale for all opinions 
expressed should be provided.  The 
claims file should be made available 
for review to the examiner prior to 
the examination.

3. After the development requested has 
been completed, the RO should 
readjudicate the veteran's claim for 
service connection for residuals of an 
excision of a benign oral lesion, 
melanoacanthoma.  If the claim remains 
denied, the veteran and her 
representative should be issued a 
supplemental statement of the case and 
the veteran should be provided an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinions as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 



